Per Curiam. Appellant Bobby Morgan, by and through his attorney, Erwin L. Davis, has filed a motion to file belated appeal transcript, which we will treat as a motion for rule on the clerk. Mr. Davis offers several reasons why the transcript was not timely filed but fails to accept responsibility himself.  This Court has held that we will grant a motion for rule on the clerk when the attorney admits the record was not timely filed due to an error on his part. Terry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986). We have held that a statement that it was someone else’s fault, or no one’s fault, will not suffice. Clark v. State, 289 Ark. 382, 711 S.W.2d 162 (1986). Therefore, appellant’s motion must be denied. The appellant’s attorney shall file within thirty days from the date of this per curiam a motion and affidavit in this case accepting full responsibility for not timely filing the transcript, and upon same, the motion will be granted and a copy of the opinion will be forwarded to the Committee on Professional Conduct.